WOODS, Circuit Judge
(dissenting). I am unable to see that tbe Waterman combination embodies a new conception. Its exact counterpart, it is true, bas not been found in tbe prior art; bút tbe ele ments are all old in fact, as well as in theory, and, in plows, cultivators, barrows, and seed drills, have all been in familiar use, in tbe same relations to each other, and performing tbe same functions in tbe manner shown in tbe patent in suit. It is pointed out, and emphasized by repetition, that tbe disks of this patent have functions which do not all belong to tbe disks alone, or wheels alone, of any prior device; and in this fact, as I understand tbe opinion, is recognized tbe novelty which made tbe combination patentable. “These predetermined intervals between tbe charges of grain as dropped into tbe furrow,” it is said, “are made in a degree greater or less by change in the angular adjustment of tbe disks. In other words, tbe disks, with their variable angular adjustment, are functional in the machine of the patent, in fixing tbe intervals at which the charges of seed are dropped into the furrow; and the disks themselves, apart from the matter of angular adjustment, their friction with the ground being aided by the weight of the seed box and its contents, are functional in operating mechanism whereby one charge is separated from the mass of grain, and separately carried to the upper opening of the spouts, and there dropped into the furrow.” The first of these functions, the varying of the predetermined intervals between the charges of the grain dropped by changing the adjustment of the disks, I do not find to have been pointed out in the specification, or suggested either by experts or by counsel for the appellant. The discovery, therefore, would seem to be original with the court. But that it is •genuine must be conceded, since it is manifestly true, theoretically, that a revolving disk will advance further by a single revolution on a line coincident with its own plane than if drawn forward on a line at an angle with its plane, and the greater the angle the shorter will be the forward movement, the total variation possible being the difference between the circumference of the disk and its diameter. Practically, the variation, I think, will be very much less, and probably without appreciable effect; but, whether great or small, I do not perceive that it can be a beneficial feature of the device. The contrary seems probable. The question, however, is an immaterial one. That part of the prior art which is disclosed in the opinion alone would compel me to a different conclusion on the question of patentability from that declared by the court. It is shown in the opinion that, without the means for adjusting the disks, tbe elements or factors of the claim in suit “would themselves combine to the one result of dropping the corn in fixed quantities and at fixed intervals,” but that “the disks would have merely the function of wheels”; and on this hypothesis it is conceded that the Lynch patent, which shows, in a lister plow, the combination “of a seed box, mechanism for measuring and delivering seed from the box, [wheels instead.of] disks on either side of the box which carry or support the seed box and the measuring and delivering mechanism, and which actuate the latter,” is not different in combination or result. It is also conceded that in the Loughry patent are “disks attached to a lister plow, following the subsoiler, *179set, as in the patent in suit, angularly to the direction of the plow, by an angular adjustment, -which may be changed, and which cover the grain dropped behind the subsoiler from a seed box in fixed quantities, and at fixed intervals”; but those disks, it is explained, “are not functional in carrying the seed box, in actuating the seed distributing and delivering mechanism, or in fixing the intervals or distances between the charges of corn as dropped into the furrow.” It is further conceded that in the Daniel machine, which is a broadcast seeder with three disks on an axle on either side of the center, “the two axles are set, by means of a frame above the disks, at an angle to each other, so that by the mutual opposition of the two gangs of disks the machine may be drawn over the prepared field in a direct line of travel”; that there “is over each gang a separate seed box”; that “the adjacent disks (one on the inner end of one axle, and the other on the inner end of the other) are in the same position, relatively to each other and to the line of travel, as the disks of the patent in suit”; that “their angular adjustment may be varied”; that “in front of these two inner-end disks are firmly secured to the tongue of the machine two other disks, with the opposite angularity, intended to open, in a prepared soil, shallow, parallel and closely-adjacent furrows”; that, “by a spout extending from the left-hand seed box obliquely towards the right-hand inner-end disk a stream of seed is thrown, apparently, against said last-named disk, to be thereby scattered in the wake of the two forward disks attached to the tongue,” and there “covered, but whether by (he action of one or both the inner-end disks of the gangs does not clearly appear”; that, “at all events, the right-hand inner-end disk has no connection with the box from which the seed flows as last mentioned”; that “the two inner-end disks do not co-operate upon any mechanism in said seed box”: that “they are not ‘co-operating disks on either side of tire box.’ ” My view may be as well explained by starting at this point. It is conceded that the Daniel machine embodies a lister plow, the wheels on the tongue cutting the furrow, and the inner-end wheels being in a position to cover the corn as dropped or poured into the furrow-. It needed no invention to cut away the other two disks of each gang, and instead of two seed boxes, one over each gang, to substitute one box located above and between the wheels, changing the feeding mechanism only to the extent necessary to fit it into the new box, and operating it as before by connections with one or both disks. If with both, then they would be “co-operating disks on either side of the box.” Thus changed, the machine, it is true, would not have dropped the seed at regular intervals; but, again, it required no invention to produce that result. It was only necessary to take the seed box and dropping mechanism already in use in the Lynch device, and place it above and between, and connect it with, the inner-end disks of Daniel, instead of the wheels of Lynch, and, the disks being already adjustable, the result would have been an anticipation of the Waterman combination. To put it in another way, equally simple and void of possible invention: It was only necessary to take the two inner and adjustable disks of Daniel or Loughry, and put them in the place of the wheels of the Lynch plow, and, whether the covering plates of *180that plow remained or were removed, the result would have been the combination in question; and, though it be conceded that in the combination so made the disk would be required to perform the function of a wheel, and also the function of turning the soil, ánd incidentally of varying the distance between the charges dropped, that is not important, because the fact that a disk is a wheel is obvious, and to make it serve the uses of a wheel in addition to any other known function cannot be invention. The Loughry patent is not less significant. If its disks do not carry the seed box, and are not functional otherwise like those of the patent in suit, it needed only to transfer to it the seed box of Lynch, with its mechanism for measuring and dropping the grain, and to connect the mechanism with the disks, instead of the spoked wheels.